    Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 1 of 7 PageID #:126




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 FORUTOME IP LLC,
                                                       C.A. No. 21-cv-1096
                          Plaintiff,
     v.                                                JURY TRIAL DEMANDED

 NELSON IRRIGATION                                     PATENT CASE
 CORPORATION,
                                                       Judge Sara L. Ellis
                          Defendant.

                                JOINT INITIAL STATUS REPORT

          Pursuant to the Court’s minute entry (Dkt. No. 22) dated May 3, 2021, plaintiff Forutome

IP LLC (“Forutome”) and defendant Nelson Irrigation Corporation (“Nelson”) submit this Joint

Initial Status Report.

          1. The Nature of the Case

                 a. Attorneys of Record

          Plaintiff Forutome IP LLC is represented by David R. Bennett (lead counsel) of Direction

IP Law.

          Defendant Nelson Irrigation Corporation is represented by David A. Lowe of Lowe

Graham Jones.

                 b. Basis for Federal Jurisdiction

          This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a). The

parties do not dispute jurisdiction.

                 c. Nature of the Claims Asserted in the Complaint and Counterclaims

          This is a patent infringement action involving U.S. Patent No. 6,191,607 titled

“Programmable Bus Hold Circuit and Method of Using the Same.” (collectively “patent-in-suit”).

The invention in the patent-in-suit relate to the field of circuits that reduce input/output bus
    Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 2 of 7 PageID #:127




contention as may be used in computer input/output devices. Forutome alleges that Nelson directly

infringes claims 1 and 14 of the patents-in-suit through making, using, selling, and/or offering for

sale the TWIG (“Accused Instrumentality”) having the claimed bus hold circuit.

        Nelson denies Forutome’s claims and asserts that it has not infringed any valid claim of

the patent-in-suit, that the claims of the patent-in-suit are invalid, that Forutome’s claims are barred

by laches, estoppel and/or acquiescence, and that Forutome’s claim for damages is limited,

including by 35 U.S.C. § 287.

                d. Major Legal and Factual Issues

        At this time, the parties understand that the principal disputed factual and legal issues will

concern claim construction of terms within the asserted claims of the patents-in-suit, infringement

of the asserted claims of the patents-in-suit, validity of the asserted claims of the patents-in-suit,

and damages.

                e. Relief Sought by Plaintiff

        Presently, Forutome seeks compensatory damages for infringement of the patents-in-suit

by Nelson, in the amount of at least a reasonable royalty as provided by 35 U.S.C. § 284.

        2. Mandatory Initial Discovery (Pilot Program)

        This is a patent case and the parties will be abiding by the disclosure requirements as set

forth in the Local Patent Rules.

        3. Pending Motions and Case Plan

                a. Pending Motions

        No motions are pending

                b. Case Plan

                        i. General Type of Discovery Needed



                                                   2
    Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 3 of 7 PageID #:128




       Plaintiff and Defendant identify and anticipates taking document and testimonial

discovery on the following issues:

       1.      Document and testimonial discovery from Nelson relating to specifications,
       architecture, design, operation, components, and functionality of the accused products,
       including their accused hardware, firmware, and software features and source code;

       2.      Document and testimonial discovery related to Nelson’s alleged acts of
       infringement;

       3.      Document and testimonial discovery from third party component suppliers
       relating to specifications, architecture, design, operation, components, and functionality
       of integrated circuits, including their accused hardware, firmware, and software features
       and source code;

       4.     Document and testimonial discovery relating to the underlying basis, if any, for
       Nelson’s non-infringement contentions;

       5.     Document and testimonial discovery relating to the underlying basis, if any, for
       Nelson’s invalidity contentions, including prior art;

       6.     Document and testimonial discovery relating to the underlying basis, if any, for
       Nelson’s affirmative defenses and counterclaims;

       7.     Document and testimonial discovery relating to Nelson’s knowledge of the
       Patents-in-Suit;

       8.     Document and testimonial discovery relating to damages, including the
       reasonable royalty factors identified in Georgia Pacific Corp. v. United States Plywood
       Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970);

       9.      Document and testimonial discovery relating to any allegedly non-infringing
       alternatives;

       10.     Document and testimonial discovery relating to Nelson’s volume of sales, pricing,
       profit margin, customers, geographic distribution, and distribution channels, of its
       accused products;

       11.     Document and testimonial discovery relating to Nelson’s organizational structure,
       including organizational charts and such other documents sufficient to identify persons
       and entities responsible for the design, development, specifications, sales, and marketing
       of the accused products;

                      ii. Proposed Case Schedule

                         Event                                   Deadline


                                                3
Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 4 of 7 PageID #:129




   Joint Scheduling Order                     June 9, 2021

   Rule 26(a)(1) Disclosures                  June 25, 2021

   Initial Infringement Contentions           July 2, 2021

   Initial Non-Infringement,
   Unenforceability and Invalidity            August 6, 2021
   Contentions

   Initial Response to Invalidity
                                              September 10, 2021
   Contentions

   Deadline for joining additional parties November 10, 2021

   Final Infringement, Unenforceability
                                              February 18, 2022
   and Invalidity Contentions

   Final Non-infringement,
   Enforceability and Validity                March 18, 2022
   Contentions

   Exchange of Claim Terms Needing
   Construction and Proposed                  April 8, 2022
   Construction

   Opening Claim Construction Brief           May 13, 2022

   Responsive Claim Construction Brief        June 10, 2022

   Reply Claim Construction Brief             June 24, 2022

   Joint Claim Construction Chart             July 1, 2022

                                              July 26, 2022, subject to the Court
   Claim Construction Hearing
                                              availability

   Claim Construction Ruling

                                              14 days after Claim Construction
   Amendment of Final Contentions
                                              Ruling

                                              42 days after Claim Construction
   Close of Fact Discovery
                                              Ruling

   Expert Reports of Parties with
                                              28 days after Close of Fact Discovery
   Burden of Proof


                                          4
    Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 5 of 7 PageID #:130




        Rebuttal Expert Reports                      35 days after Initial Expert Reports

        Completion of Expert Witness
                                                     35 days after Rebuttal Expert Reports
        Depositions

        Final Day for Filing Dispositive             28 days after Close of Expert
        Motions                                      Discovery

                                                     20 weeks after Filing Dispositive
        Case Ready for Trial
                                                     Motions


                c. Jury Trial and Proposed Length

       A jury trial has been requested and the parties expect the trial to be five (5) days.

       4. Magistrate Judge

       The parties do not consent to proceed before a Magistrate Judge for all purposes.

       5. Status of Settlement Discussions

       Forutome provided Nelson with a settlement demand. No further settlement discussions

have occurred. The parties do not request a settlement conference.



 June 8, 2021

 Respectfully submitted,                          Respectfully Submitted,

 /s/ David A. Lowe                                /s/ David R. Bennett
 David A. Lowe                                    David R. Bennett
 Admitted Pro Hac Vice                            Direction IP Law
 LOWE GRAHAM JONES                                P.O. Box 14184
 701 Fifth Avenue, Suite 4800                     Chicago, IL 60614-0184
 Seattle, Washington 98104                        (312) 291-1667
 Phone: 206.381.3300                              dbennett@directionip.com
 Lowe@LoweGrahamJones.com
                                                  Attorneys for Plaintiff Forutome IP LLC
 Robert D. Cheifetz
 robc@sperling-law.com
 Ashima Talwar
 atalwar@sperling-law.com
 SPERLING & SLATER, P.C.
                                                 5
   Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 6 of 7 PageID #:131




55 West Monroe Street, Suite 3200
Chicago, Illinois 60603
Phone: (312) 641-3200

Attorneys for Plaintiff Nelson Irrigation
Corporation




                                            6
    Case: 1:21-cv-01096 Document #: 25 Filed: 06/08/21 Page 7 of 7 PageID #:132




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was

served on all parties who have appeared in this case on June 8, 2021, and who are deemed to

have consented to electronic service via the Court’s CM/ECF system.



                                                   /s/ David R. Bennett
                                                   David R. Bennett
